650 S.E.2d 435 (2007)
STATE
v.
Angelia Scates COMBS.
No. 219A07.
Supreme Court of North Carolina.
July 3, 2007.
Amanda P. Little, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.

AMENDED ORDER
The following order has been entered on the motion filed on the 25th day of June 2007 by Attorney General for Extension of Time to File Brief:
"Motion Allowed. Attorney General shall have up to and including the 1st day of August 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 3rd day of July 2007."